FILED
                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                October 18, 2016
                        _________________________________
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
ALFONSO CARRILLO,

     Plaintiff - Appellant,

v.                                                       No. 15-1298
                                             (D.C. No. 1:12-CV-02034-RM-MEH)
CYNTHIA H. COFFMAN, Colorado                              (D. Colo.)
Attorney General, in her official capacity
as elected Colorado Attorney General;
RICK RAEMISCH, in his individual and
official capacities; BOBBY BONNER, in
his individual and official capacities;
MITCHELL MORRISSEY, in his
individual and official capacity as Second
Judicial District Attorney; MORRIS B.
HOFFMAN, Judge, in his official and
representative capacities; PHIL GEIGLE,
in his individual and representative
capacities; DARRYL SHOCKLEY, in his
individual and representative capacities;
DANIEL CHUN, in his individual and
representative capacity as Denver D.A.
detective; BRAD UYAMURA, in his
individual and representative capacity as
Denver D.A. detective; FRANK
THOMAS, Sheriff, in his individual and
official capacities; GARY WILSON, in his
individual and official capacities; ELIAS
DIGGINS, in his individual and official
capacities; DENVER SHERIFF
DEPARTMENT, in its official capacity;
DOUGLAS K. WILSON, in his individual
and official capacities; ELIZABETH
PORTER-MERRILL, in her individual and
official capacities; NICHOLAS SARWAK,
in his individual and official capacities;
DOUGLAS N. DARR, in his individual
and official capacities; CAROL
CHAMBERS, in her individual and official
capacities as 18th Judicial District
Attorney; GEORGE H. BRAUCHLER, in
his individual and official capacities as
18th Judicial District Attorney; JEFF
SHRADER, in his individual and official
capacities as elected Jefferson County
Sheriff,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, O’BRIEN, and PHILLIPS, Circuit Judges.
                   _________________________________

       Alfonso Carrillo, proceeding pro se, alleges that a number of government officials

have sued and prosecuted him for the purpose of impeding his efforts to challenge

various property foreclosures. His amended complaint asserts that this conduct violated

his rights under the First, Fourth, and Fourteenth Amendments to the United States

Constitution and, apparently, his rights under the Fair Housing Act. All those served

with process moved to have the amended complaint dismissed. The United States

District Court for the District of Colorado dismissed it in its entirety. Mr. Carrillo

appeals the dismissal and the order denying his motion for reconsideration. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.


*
  After examining the briefs and appellate record, this panel has determined unanimously
to honor the parties’ request for a decision on the briefs without oral argument. See
Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore submitted without oral
argument. This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                              2
       We first must assure ourselves of our appellate jurisdiction. Because Mr.

Carrillo’s notice of appeal was filed more than 30 days after entry of final judgment, this

court issued an order requiring Mr. Carrillo to show cause why we should not dismiss the

appeal as untimely. See Fed. R. App. P. 4(a)(1)(A) (stating the general rule that the

notice of appeal “must be filed with the district clerk within 30 days after entry of the

judgment or order appealed from.”). His response established that his notice of appeal

had been timely filed under the prison-mailbox rule. See Fed. R. App. P. 4(c)(1).

       Our jurisdiction, however, is limited to review of the judgment. We cannot review

the order denying Mr. Carrillo’s motion for reconsideration, which was entered months

after the notice of appeal was filed. See Fed. R. App. P. 4(a)(4)(B)(ii) (“A party

intending to challenge an order disposing of [a postjudgment motion] . . . must file a

notice of appeal, or an amended notice of appeal[,] . . . within the time prescribed by this

Rule measured from the entry of the order disposing of the last such remaining motion.”);

Coll v. First Am. Title Ins. Co., 642 F.3d 876, 885 (10th Cir. 2011) (“to perfect an appeal

from the district court's [post-notice-of-appeal] decision denying Plaintiffs' post-dismissal

motion . . . , Plaintiffs had to file a second notice of appeal”).

       We review de novo the district court’s dismissal of Mr. Carrillo’s amended

complaint, accepting his well-pleaded factual allegations, of which there are few, as true.

See Howard v. Waide, 534 F.3d 1227, 1242–43 (10th Cir. 2008). Although we construe

his pleadings liberally, in light of his pro se status, see Ledbetter v. City of Topeka, Kan.,

318 F.3d 1183, 1187 (10th Cir. 2003), we do not assume the role of his advocate, see

Northington v. Jackson, 973 F.2d 1518, 1521 (10th Cir. 1992).

                                                3
         We discern four challenges to the judgment in Mr. Carrillo’s appellate brief: (1)

in dismissing the amended complaint, the district court “failed to give priority to

superseding First, Fourteenth Amendment rights and Equal Civil Rights a superior

importance over inferior, racially motivated state interests which if valid, must be

resolved in civil proceedings,” Aplt. Br. at 19; (2) the district court improperly referred

various matters, including the defendants’ motions to dismiss, to a magistrate judge; (3)

the magistrate judge never held a hearing, so Mr. Carrillo could not submit additional

evidence; and (4) the district court erred in not deeming his claims admitted when,

instead of “address[ing] [his] genuine issues,” the defendants filed motions to dismiss, id.

at 24.

         To address the first challenge, we begin by summarizing the district court’s

rulings. It dismissed ten defendants because they had not been served with process;

dismissed claims against Defendants Suthers, Brauchler, Chambers, Geigle, and

Morrissey in their official capacities on standing and Eleventh Amendment grounds;

dismissed claims against Brauchler, Chambers, Geigle, and Morrissey in their individual

capacities on the grounds that they were barred by the statute of limitations, prosecutorial

immunity, and the Heck doctrine, see Heck v. Humphrey, 512 U.S. 477, 486–87 (1994)

(claim is barred if its success would imply the invalidity of a criminal conviction that has

not been set aside); and dismissed claims against the Denver Sheriff Department and the

three Sheriff Defendants in their official capacities for failure to allege a municipal policy

or custom. The district court also dismissed a challenge to the validity of unidentified

state statutes for failure to identify the statutes being challenged and dismissed a Fair

                                               4
Housing Act claim because the amended complaint’s allegations failed to raise a

plausible inference that the defendants’ conduct was motivated by Mr. Carrillo’s race or

that the conduct constituted coercion or intimidation. And it rejected the remaining

claims against the Sheriff Defendants and Defendant Chun in their individual capacities

because Mr. Carrillo failed to allege any plausible constitutional claims against them (and

further held that the Fourth and Fourteenth Amendment claims were barred by Heck).

The court denied Mr. Carrillo an opportunity to file a second amended complaint because

he had said nothing to suggest that he would be able to cure the defects noted above.

       On appeal Mr. Carrillo makes no intelligible argument challenging the district

court’s substantive rulings. Rather, he makes sweeping assertions of discrimination

without providing specifics or making any attempt to point out errors in the grounds

relied on by the district court for dismissing his amended complaint. We “cannot take on

the responsibility of serving as [Mr. Carrillo's] attorney in constructing arguments.”

Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

       Mr. Carrillo’s three procedural challenges are equally meritless. First, we need

not address his argument that the district court improperly referred certain motions and

pleadings to a magistrate judge, because he forfeited this objection by not presenting it

until his appellate brief. See Varnell v. Dora Consol. Sch. Dist., 756 F.3d 1208, 1215

(10th Cir. 2014) (argument is forfeited if not raised below). In any event, there is nothing

wrong with a district judge referring legal issues to a magistrate judge for a report and

recommendation. See 28 U.S.C. § 636(b)(1)(B) (“a judge may . . . designate a magistrate

judge to . . . submit to a judge of the court proposed findings of fact and

                                              5
recommendations for the disposition, by a judge of the court, of [a motion to dismiss for

failure to state a claim upon which relief can be granted]”); First Union Mortg. Corp. v.

Smith, 229 F.3d 992, 995 (10th Cir. 2000) (“While magistrates may hear dispositive

motions, they may only make proposed findings of fact and recommendations” (internal

quotation marks omitted)). Second, the failure to hold a hearing at which Mr. Carrillo

could present evidence did not prejudice him because the case was resolved on pure

issues of law. And finally, Mr. Carrillo is incorrect in arguing that by filing motions to

dismiss instead of answers, the defendants admitted all the claims in his amended

complaint. Parties may assert the “failure to state a claim upon which relief can be

granted” by motion “made before pleading if a responsive pleading is allowed.” Fed. R.

Civ. P. 12(b) (emphasis added).

       We AFFIRM the judgment of the district court. Mr. Carrillo’s motion to proceed

in forma pauperis is DENIED.

                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                              6